 

Exhibit 10.1

 

[tex10-1logo.jpg]

 

Agreement for Services

 

This Agreement for Services (“Agreement”) is entered into on August 1, 2013, by
and between MorrisAnderson & Associates, Ltd., (“MA” or “MorrisAnderson”) a
corporation duly organized and existing under the laws of the State of Illinois,
with corporate offices located at 55 West Monroe Street, Suite 2500, Chicago,
Illinois 60603, and Global Axcess Corp, a Nevada corporation and as a
Debtor-In-Possession in the bankruptcy case and its various subsidiaries
(“Client”). In consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.Scope of Work. From time-to-time, Client shall call upon David Bagley of
MorrisAnderson to perform services for Client or on behalf of Client for its
shareholders, creditors or others. This document contains the terms of this
Agreement. The description of work to be performed is as follows:

 

·David Bagley, MorrisAnderson, will act as Chief Operating Officer (COO) on
behalf of the Client, and act as an officer and board member as requested by the
Client

·Assist the debtor and counsel in preparing a plan of reorganization

·Prepare financial schedules and analyses in support of the plan of
reorganization

·Develop supporting schedules for various court filings

·Create a cash budget and forecast for operations during the bankruptcy process

·Manage cash and all expenditures of the debtor

·Control employment of employees, contractors and professionals on behalf of the
debtor

·Oversight and analysis of claims

·Any other lawful tasks as requested by Client.

 

Any material changes to MA’s Scope of Work shall be documented by a written
Amendment to this Agreement.

 

2.Compensation. Client will pay MA for work performed at a rate or fee
commensurate with the background and experience of the individual assigned by MA
who performs services pursuant to the terms of this Agreement. Such hourly,
daily, weekly or monthly rates may be adjusted by MA upon 30 days written notice
to Client. MA will invoice weekly for services performed and expenses incurred
hereunder and payment shall be made within three business days upon presentation
of invoice by wire transfer or ACH as follows:

 

Wire Transfer:

Bank of America – Chicago, IL

ABA#: [_________] (for the account of MorrisAnderson & Associates, Ltd.)

Account #: [_________]

 

ACH:

Bank of America – Chicago, IL

ABA#: [_________] (for the account of MorrisAnderson & Associates, Ltd.)

Account #: [_________]

 

 

 

 

 

 

 

 

Consulting fees for the work described above will be based on the following
billing rates:

 

  David Bagley $395/hour, capped at $16,000 a week   Consultants and Managers
$250 - $350/hour   Managing Directors $350 - $400/hour   Principals $425 -
$525/hour   Administrative $75 - $100/hour

 

If Client does not pay MA according to the terms specified in this Agreement,
then MA will be entitled to charge 2% per month or portion thereof on any unpaid
balances and also will be entitled to recover attorney fees and other costs
incurred in the collection of any unpaid balance.

 

3.Reimbursement of Expenses. Client agrees to reimburse MA for all reasonable
and necessary, documented and appropriately itemized out-of-pocket expenses that
are incurred directly relating to any work undertaken. All such expenses shall
be invoiced at cost.

 

4.Rights to Work Product. Client shall retain exclusive rights and ownership of
all work product created under this Agreement. Work product includes reports
issued but excludes, among other things, all working papers of MA and any
correspondence, memoranda, calculations, notes, etc. that MA may have used in
the development of the reports above or such working papers or in the
performance of any work on behalf of the Client.

 

5.Cancellation. Either party hereto may terminate this Agreement hereunder by
giving three (3) business days written notice to the other party. Upon such
termination of this Agreement, Client will pay MA for all compensation due in
accordance with Paragraph 2 plus all outstanding and unreimbursed expenses in
accordance with Paragraph 3. MA shall promptly deliver all work product to
client after termination.

 

6.Personnel. Each party hereto agrees that it will not employ or contract with
any personnel or representatives of the other party hereto during the period of
work provided for hereunder and for a period of one (1) year thereafter without
the written consent of the other party. This prohibition on employing personnel
or representatives of the other party extends to and bars employment, or
contracting, either directly or indirectly, by each parties’ principals, owners,
investors, subsidiaries and affiliates, and any of their successors or assigns,
or any other entities in which any of the principals, owners or investors have
more than a five percent (5%) ownership or investment interest. In the event any
personnel or representative is employed or contracted with contrary to this
paragraph, the employing/contracting party will pay the other party one-third
(1/3) of the first full year total expected cash compensation to be paid by the
employing/contracting party at time of hire, regardless of when compensation is
actually paid to the employed/contracted personnel or representative. In any
dispute under this provision, the prevailing party will be entitled to its
attorney fees and costs from the other party.

 

 

 

Page 2 of 5

 

 

 

 

7.Independent Contractor. Neither MA nor any of its personnel, nor any entity or
personnel performing work or services hereunder shall be deemed to be an agent,
employee, officer or director of Client. Instead, they shall be deemed to be an
independent contractor for Client (except for any personnel of MA who serves as
an elected corporate officer, director, executive or other employee who shall be
considered an agent or employee of Client). MA is a Consultant. MA is being
retained by Client only as a consultant. MA is not being hired or retained as an
employee, officer or director of Client. In making decisions with respect to
consulting with Client under this Agreement or taking any other action related
to or in connection with this Agreement, MA shall have no liability to any third
party, and shall not be deemed to be in control of the operations of the Client,
or to be an “owner or operator” or acting as a “responsible person” or managing
agent with respect to the operation or management of the Client unless MA
specifically is engaged for that purpose.

 

8.Limitation of Liability. MA assumes no responsibility or liability under this
Agreement other than to render the services called for hereunder in good faith,
and shall not be responsible for any action taken by Client in following or
declining to follow any advice or recommendations of MA. MA shall only be liable
to Client by reason of acts by MA constituting gross negligence, bad faith or
willful misconduct. MA makes no express or implied representations and/or
warranties (including any warranties as to merchantability or fitness) of any
kind. MA shall not be liable for any loss or damages resulting from its
performance or failure to perform or resulting from Clients’ reliance on counsel
given. MA shall not be liable for any consequential or special damages arising
out of the performance of the work or the failure to perform the work or
services or for counsel given.

 

9.Indemnification. The Client agrees to indemnify, defend and hold harmless MA
and its principals, managing directors, officers, shareholders, agents and
employees of MA (“Indemnified Party or Parties”) for any legal damage
liabilities of any kind realized by MA in the defense of any equitable remedies
or other expenses incurred by them as a result of the work performed this
agreement, as and when incurred, in connection with investigating, in respect
thereof, whether or not in connection with pending or threatened litigation, and
whether or not any Indemnified Party is a party thereto; provided, however, that
the Client shall not be liable under the foregoing indemnity agreement in
respect of any liability to the extent that such liability is found in a final
judgment by a court of competent jurisdiction, to have resulted from MA’s gross
negligence, bad faith or willful misconduct in the performance of its duties
under this Agreement. The Client agrees that reliance by MA on any
publicly-available information, the information supplied by the Client to MA in
connection with said Agreement, or any directions furnished by the Client shall
not constitute negligence, bad faith or willful misconduct by MA.

 

In order to provide for just and equitable contribution, if a claim for
indemnification is made pursuant to said Agreement but it is found in a final
judgment by a court of competent jurisdiction, that such indemnification may not
be enforced in such case in whole or in part because such indemnity violates any
law or public policy, the Indemnified Parties, on the one hand, and the Client,
on the other hand, shall each contribute to the amount paid or payable as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties, on the one
hand, and the Client, on the other hand, and the relative benefits to the
Indemnified Parties, on the one hand, and the Client, on the other hand, shall
also be taken into account. No person found liable for a fraudulent
misrepresentation shall be entitled to contribution from any person who is not
also found liable for such fraudulent misrepresentation. Notwithstanding the
foregoing in this paragraph, MA shall not be obligated to contribute any amount
that exceeds the amount of fees received by MA hereunder.

 

 

 

Page 3 of 5

 

 

 

 

10.Confidentiality and Independence. MA will maintain in strict confidence any
and all information of a non-public nature relating to Client or its business
that it may gain or develop in the course of its engagement by Client
(including, without limitation, its own work product and advice to Client), and
will not disclose any such information to any person during or after its
engagement by Client except with the consent of Client, as permitted by law, as
required in the administration of the bankruptcy case or as otherwise required
by court order or subpoena, or required by a regulatory subpoena. In addition,
if information is communicated to MA or developed by MA at any time which
indicates that Client or any of its affiliates, officers, employees, or
shareholders may have been or may be involved in fraudulent activities of any
nature, such information may be disclosed to any third party as MA, in its sole
discretion, deems appropriate.

 

MA will not without Client’s consent during the term of this Agreement nor for a
period of three (3) years thereafter knowingly utilize this confidential
information in any work other than for Client.

 

MA receives referrals and maintains business relationships with banks, insurance
companies, financial organizations, investors, attorneys, etc. on a regular
basis and has a variety of financial interests. Such relationships and
interests, however, are always dealt with separately from Client’s business.

 

11.D&O Insurance. In the event a MA consultant is contracted by Client to serve
in an elected Officer or Director Position for Client, that consultant shall be
immediately added to Client’s Director and officer (D&O) Insurance Policy
coverage, should one exist. If no policy exists, then MA will utilize its own
policy, with any documented incremental cost being charged to the Client.

 

12.Arbitration. All disputes with regard to this Agreement or its application or
interpretation including without limitation disputes or disagreements concerning
MA’s satisfaction of requirements relating to all compensation issues or other
payments hereunder, shall be settled and determined pursuant to arbitration by a
single arbitrator in Chicago, Illinois in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in force. The
decision of the arbitrator shall be final and binding on all parties. The cost
of such arbitration (including each parties’ reasonable attorney fees and
reasonable costs of preparation and presentation of their cases) shall be borne
by the losing party as so designated by the arbitrator. Each party to any such
arbitration shall request that the arbitrator make such designation. In the
event that the arbitrator makes no such designation, each party shall pay his or
its own costs and expenses except as provided herein.

 

13.Authorization. Client warrants and represents that this Agreement has been
duly authorized by Client’s Board of Directors and that this Agreement
represents a valid and binding obligation of Client.

 

14.Governing Law. The terms of this Agreement shall be construed, interpreted
and enforced under laws of the State of Illinois without regard to the State of
Illinois rules concerning conflicts of laws.

 

 

 

Page 4 of 5

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

MorrisAnderson & Associates, Ltd.   Client:  Global Axcess Corp           By:
/s/ Howard Korenthal                               By: /s/ Kevin L. Reager     
      Its:  Principal and COO   Its:  President & CEO           Dated:  8/1/2013
  Dated:  8/1/2013

 

 

 

Page 5 of 5

 